DETAILED ACTION
                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating unit” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a heating unit” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder unit” coupled with functional language “heating” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A heating unit treated as meaning induction pads. See par. 26.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
         
                                         Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 14-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Winterrose et al. (WO 2018/136777, provided by applicant) in view of Choi (KR 20050021070, see attached translation).
In regards to claim 1, Winterrose discloses a refrigerator appliance (refer to Figs. 12B and 12C) defining a vertical direction, a lateral direction and a transverse direction, the vertical, lateral and transverse directions being mutually perpendicular (refer to Fig. 12, where these directions take their normal connotations, i.e. up/down for vertical, longitudinal direction, transverse direction), the refrigerator appliance comprising: a cabinet (cabinet 400A or B) extending from a top to a bottom along the vertical direction, the cabinet also extending from a left side to a right side along the lateral direction and along the transverse direction from a front end to a back end, the cabinet (400 A or B) defining a chilled chamber (food storage compartment 406); 
(an upper and lower cabinet drawer; pars. 87 and 92) slidably mounted within the chilled chamber (406) such that the drawer is disposed within the chilled chamber (406) when the drawer is in a closed position and is at least partially disposed outside the chilled chamber when the drawer is in an open position (as can be seen in Figs. 12B and 12C), the closed position and the open position being separated from each other along the transverse direction, the drawer comprising a drawer body defining an interior of the drawer (inside portion of drawer; Figs. 12B and 12C) and a door (418, 416; Fig. 12B) attached to the drawer body (as can be seen Figs. 12B and 12C); 
           a cooling system (refrigeration system 420; Fig. 12D) disposed in a mechanical compartment (rear of the drawers; par. 93) of the refrigerator appliance, the cooling system in fluid communication with the chilled chamber (406) to provide a flow of chilled air (implicit) to the chilled chamber (406); and a heating unit (heating system 414) disposed in a stationary position within the cabinet (refer to par. 87, wherein heating system 414 may be affixed in the cabinet 400 relative to the moveable cooking tank 404), the heating unit (414) proximate (near) the drawer (upper and lower cabinet drawer) when the drawer (lower drawer) is in the closed position such that the heating unit (414) is in operative communication with the drawer (as can be seen in Figs. 12B and 12C) when the drawer is in the closed position. 
            Winterrose does not explicitly teach the chilled chamber to provide a flow of chilled air having a temperature of less than about seventy-five degrees Fahrenheit; the heating unit provides heat to the drawer within the chilled chamber when the drawer is in the closed position and the heating unit is activated, whereby the interior of the drawer reaches a temperature of between about one hundred and fifty degrees 
         Choi teaches a refrigerator (Fig. 1), wherein the chilled chamber (corresponding to refrigerating chamber 3) to provide a flow of chilled air having a temperature of less than about seventy-five degrees Fahrenheit (refer to par. 1, wherein refrigerating chamber normally maintains a refrigeration temperature of 2-3° C); the heating unit (heater means 22) provides heat to the drawer (10) within the chilled chamber (3) when the drawer is in the closed position and the heating unit is activated (Figs. 1-2).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator appliance of Winterrose such that the chilled chamber to provide a flow of chilled air having a temperature of less than about seventy-five degrees Fahrenheit; the heating unit provides heat to the drawer within the chilled chamber when the drawer is in the closed position and the heating unit is activated as taught by Choi in order to provide a refrigerator having storage drawer capable of minimizing loss of taste of some food components when selectively increases temperature (refer to par. 1 Choi).
       In regards to the limitations that the interior of the drawer reaches a temperature of between about one hundred and fifty degrees Fahrenheit and about two hundred degrees Fahrenheit when the drawer is in the closed position and the heating unit is activated, in paragraph 1 of Winterrose states that a temperature-controlled at an accurately regulated temperature much lower than normal normally used for cooking, typically around 130 °F to 140 °F (55 °C to 60 °C) for meat and higher for vegetables. 
 (refer to par. 2 Winterrose).
In regards to claim 3, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Winterrose discloses further comprising a removable tub (moveable cooking tank 404; par. 87; Figs. 12B and 12C) received within the drawer, wherein the tub (404) provides a sous vide water bath (sous-vide cooking device) within the drawer when the heating unit provides heat to the drawer and to the tub (404) therein (refer to par. 96).  
In regards to claim 4, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Winterrose discloses further comprising a circulation pump (refer to par. 94) in fluid communication with the removable tub (404), the circulation pump configured to circulate the water from the sous vide water bath (refer to par. 94).  
In regards to claim 5, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Winterrose discloses wherein the drawer is a first drawer (upper drawer; Figs. 12B and 12C) and the chilled chamber (406) is a first chilled chamber, further comprising a second drawer (lower drawer; Figs. 12B and 12C) slidably mounted within a second chilled chamber (as can be seen Figs. 12B and 12C).  
In regards to claim 6, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Winterrose discloses wherein the heating unit (414) is a first heating unit, but embodiments of Figs. 12B-12C fails to explicitly teach further comprising a second heating unit disposed in a stationary position within the cabinet, the second heating unit proximate the second drawer when the second drawer is in the closed position such that the heating unit is in operative communication with the second drawer when the second drawer is in the closed position whereby the second heating unit provides heat to the second drawer within the second chilled chamber when the second drawer is in the closed position and the heating unit is activated.  
           However, the embodiments of Figs. 12D-12E of Winterrose teaches further comprising a second heating unit (refer to par. 75, wherein multiple heaters may be used to support a single cooking tank or multiple cooking tanks) disposed in a stationary position within the cabinet (affixed in the cabinet 400; refer to par. 87), the second heating unit proximate (near) the second drawer (lower drawer) when the second drawer is in the closed position such that the heating unit is in operative communication with the second drawer when the second drawer is in the closed position whereby the second heating unit provides heat to the second drawer within the second chilled chamber when the second drawer is in the closed position and the heating unit is activated.  
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Figs.12B-C of 
In regards to claim 7, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Winterrose discloses wherein the first drawer (upper drawer) and the second drawer (lower drawer) are spaced apart along the vertical direction (as can be seen Figs. 12B and 12C).    
In regards to claim 9, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Winterrose discloses wherein the drawer is the only storage component (food storage compartment 406) of the refrigerator appliance (as can be seen Figs. 12B and 12C).  
In regards to claim 10, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 1, but embodiments of Figs. 12B-12C fails to explicitly 
However, the embodiments of Figs. 12D-12E of Winterrose teaches further comprising a partition (divider; Figs. 12D and 12E) in the drawer, the partition defining a first compartment (bay 412A) and a second compartment (bay 412B) within the interior of the drawer (refer to Figs. 12D-12E). 
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Figs.12B-C of Winterrose to include a partition in the drawer such that the partition defining a first compartment and a second compartment within the interior of the drawer as taught by the embodiments of Figs.12D-E of Winterrose in order to hold different sized food items or different amounts of food items and to provide different refrigerated conditions within the bays (refer to par. 90 of Winterrose).
In regards to claim 11, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Winterrose wherein the heating unit (414) is a first heating unit, the first heating unit (414) proximate (near) the first compartment (406) when the drawer is in the closed position, but embodiments of Figs. 12B-12C fails to explicitly teach further comprising a second heating unit disposed in a stationary position within the cabinet, the second heating unit proximate the second compartment when the drawer is in the closed position.  
        However, the embodiments of Figs. 12D-12E of Winterrose teaches further comprising a second heating unit (refer to par. 75, wherein multiple heaters may be used to support a single cooking tank or multiple cooking tanks) disposed in a (affixed in the cabinet 400; refer to par. 87), the second heating unit proximate (near) the second drawer (lower drawer).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Figs.12B-C of Winterrose to include a second heating unit disposed in a stationary position within the cabinet, the second heating unit proximate the second compartment when the drawer is in the closed position as taught by the embodiments of Figs.12D-E of Winterrose, and one of ordinary skill in the art would have recognized the addition of more units of a type already extant in a system for the sole purpose heating the liquid held in the cooking tank, is obvious duplication of parts and is a matter of routine skill in the art as no unexpected result is produced (the parts in this case merely predictably providing more of their respective functions) See MPEP 2144.04 VI. B. Duplication of Parts.
In regards to claim 12, Winterrose discloses a refrigerator appliance (refer to Figs. 12A-F) comprising: a cabinet (cabinet 400A or B) defining a chilled chamber (food storage compartment 406); a drawer (an upper and lower cabinet drawer; pars. 87 and 92) slidably mounted within the chilled chamber (406) such that the drawer is disposed within the chilled chamber when the drawer (upper and lower cabinet drawer) is in a closed position and is at least partially disposed outside the chilled chamber when the drawer is in an open position (as can be seen Figs. 12B and 12C), the drawer (upper and lower cabinet drawer) comprising a drawer body defining an interior of the drawer (inside portion of drawer; Figs. 12B and 12C) and a door attached to the drawer body (as can be seen Figs. 12B and 12C); 
(refrigeration system 420; Fig. 12D) disposed in a mechanical compartment (rear of the drawers; par. 93) of the refrigerator appliance, the cooling system (420) in fluid communication with the chilled chamber (406) to provide a flow of chilled air (implicit) to the chilled chamber; a heating unit (heating system 414) disposed in a stationary position within the cabinet (refer to par. 87, wherein heating system 414 may be affixed in the cabinet 400 relative to the moveable cooking tank 404), the heating unit (414) proximate (near) the drawer (upper and lower cabinet drawer) when the drawer is in the closed position such that the heating unit (414) is in operative communication with the drawer when the drawer is in the closed position. 
         Winterrose does not explicitly teach the chilled chamber to provide a flow of chilled air having a temperature of less than about seventy-five degrees Fahrenheit; the heating unit provides heat to the drawer within the chilled chamber when the drawer is in the closed position and the heating unit is activated, whereby the interior of the drawer reaches a temperature of between about one hundred and fifty degrees Fahrenheit and about two hundred degrees Fahrenheit when the drawer is in the closed position and the heating unit is activated. 
        Choi teaches a refrigerator (Fig. 1), wherein the chilled chamber (corresponding to refrigerating chamber 3) to provide a flow of chilled air having a temperature of less than about seventy-five degrees Fahrenheit (refer to par. 1, wherein refrigerating chamber normally maintains a refrigeration temperature of 2-3° C); the heating unit (heater means 22) provides heat to the drawer (10) within the chilled chamber (3) when the drawer is in the closed position and the heating unit is activated (Figs. 1-2).
 provide a refrigerator having storage drawer capable of minimizing loss of taste of some food components when selectively increases temperature (refer to par. 1 Choi).
        In regards to the limitations that the interior of the drawer reaches a temperature of between about one hundred and fifty degrees Fahrenheit and about two hundred degrees Fahrenheit when the drawer is in the closed position and the heating unit is activated, in paragraph 1 of Winterrose states that a temperature-controlled at an accurately regulated temperature much lower than normal normally used for cooking, typically around 130 °F to 140 °F (55 °C to 60 °C) for meat and higher for vegetables. 
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator appliance of Winterrose such that the interior of the drawer reaches a temperature of between about one hundred and fifty degrees Fahrenheit and about two hundred degrees Fahrenheit when the drawer is in the closed position and the heating unit is activated as taught by Winterrose in order to cook the item evenly, insuring that the inside is properly cooked without overcooking the outside, and retaining moisture (refer to par. 2 Winterrose).
In regards to claim 14, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Winterrose discloses further comprising a (moveable cooking tank 404; par. 87; Figs. 12B and 12C) received within the drawer, wherein the tub (404) provides a sous vide water bath (sous-vide cooking device) within the drawer when the heating unit (414) provides heat to the drawer and to the tub therein (refer to par. 96).  
In regards to claim 15, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Winterrose discloses wherein the drawer is a first drawer (upper drawer; Figs. 12B and 12C) and the chilled chamber (406) is a first chilled chamber, further comprising a second drawer (lower drawer; Figs. 12B and 12C) slidably mounted within a second chilled chamber (as can be seen Figs. 12B and 12C).  
In regards to claim 16, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Winterrose discloses wherein the heating unit (414) is a first heating unit, but embodiments of Figs. 12B-12C fails to explicitly teach further comprising a second heating unit disposed in a stationary position within the cabinet, the second heating unit proximate the second drawer when the second drawer is in the closed position such that the heating unit is in operative communication with the second drawer when the second drawer is in the closed position whereby the second heating unit provides heat to the second drawer within the second chilled chamber when the second drawer is in the closed position and the heating unit is activated.  
           However, the embodiments of Figs. 12D-12E of Winterrose teaches further comprising a second heating unit (refer to par. 75, wherein multiple heaters may be used to support a single cooking tank or multiple cooking tanks) disposed in a (affixed in the cabinet 400; refer to par. 87), the second heating unit proximate (near) the second drawer (lower drawer) when the second drawer is in the closed position such that the heating unit is in operative communication with the second drawer when the second drawer is in the closed position whereby the second heating unit provides heat to the second drawer within the second chilled chamber when the second drawer is in the closed position and the heating unit is activated.  
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Figs.12B-C of Winterrose to include a second heating unit disposed in a stationary position within the cabinet, the second heating unit proximate the second drawer when the second drawer is in the closed position such that the heating unit is in operative communication with the second drawer when the second drawer is in the closed position whereby the second heating unit provides heat to the second drawer within the second chilled chamber when the second drawer is in the closed position and the heating unit is activated as taught by the embodiments of Figs.12D-E of Winterrose, and one of ordinary skill in the art would have recognized the addition of more units of a type already extant in a system for the sole purpose heating the liquid held in the cooking tank, is obvious duplication of parts and is a matter of routine skill in the art as no unexpected result is produced (the parts in this case merely predictably providing more of their respective functions) See MPEP 2144.04 VI. B. Duplication of Parts.
In regards to claim 18, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Winterrose discloses wherein the drawer is (food storage compartment 406) of the refrigerator appliance (as can be seen Figs. 12B and 12C).  
In regards to claim 19, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 12, but embodiments of Figs. 12B-12C fails to explicitly teach further comprising a partition in the drawer, the partition defining a first compartment and a second compartment within the interior of the drawer. 
However, the embodiments of Figs. 12D-12E of Winterrose teaches further comprising a partition (divider; Figs. 12D and 12E) in the drawer, the partition defining a first compartment (bay 412A) and a second compartment (bay 412B) within the interior of the drawer (refer to Figs. 12D-12E). 
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Figs.12B-C of Winterrose to include a partition in the drawer such that the partition defining a first compartment and a second compartment within the interior of the drawer as taught by the embodiments of Figs.12D-E of Winterrose in order to hold different sized food items or different amounts of food items and to provide different refrigerated conditions within the bays (refer to par. 90 of Winterrose).
In regards to claim 20, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Winterrose wherein the heating unit (414) is a first heating unit, the first heating unit (414) proximate (near) the first compartment (406) when the drawer is in the closed position, but embodiments of Figs. 12B-12C fails to explicitly teach further comprising a second heating unit disposed in a stationary 
        However, the embodiments of Figs. 12D-12E of Winterrose teaches further comprising a second heating unit (refer to par. 75, wherein multiple heaters may be used to support a single cooking tank or multiple cooking tanks) disposed in a stationary position within the cabinet (affixed in the cabinet 400; refer to par. 87), the second heating unit proximate (near) the second drawer (lower drawer).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Figs.12B-C of Winterrose to include a second heating unit disposed in a stationary position within the cabinet, the second heating unit proximate the second compartment when the drawer is in the closed position as taught by the embodiments of Figs.12D-E of Winterrose, and one of ordinary skill in the art would have recognized the addition of more units of a type already extant in a system for the sole purpose heating the liquid held in the cooking tank, is obvious duplication of parts and is a matter of routine skill in the art as no unexpected result is produced (the parts in this case merely predictably providing more of their respective functions) See MPEP 2144.04 VI. B. Duplication of Parts.
                                         

Claims 2 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Winterrose et al. (WO 2018/136777, provided by applicant) in view of Choi (KR 20050021070, see attached translation), further in view of Baum et al. (US 2019/0170427).
In regards to claims 2 and 13, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 12, but fails to explicitly teach wherein the heating unit is an induction heating pad operable to provide heat to the drawer when the drawer is in the closed position by producing an eddy current in a cooking utensil within the drawer. 
         Baum teaches a refrigerator assembly (10; refer to Fig. 18-19) wherein the heating unit (heating element 252) is an induction heating pad (corresponding to an induction assembly 288; par. 110) operable to provide heat to the drawer (corresponding to refrigerator door) when the drawer is in the closed position by producing an eddy current (induce a current) in a cooking utensil within the drawer. 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator appliance of Winterrose such that the heating unit is an induction heating pad operable to provide heat to the drawer when the drawer is in the closed position by producing an eddy current in a cooking utensil within the drawer as taught by Baum in order to induce a current to provide communication to heating element (refer to par. 110 of Baum). 

Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Winterrose et al. (WO 2018/136777, provided by applicant) in view of Choi (KR 20050021070, see attached translation), further in view of Arjomand (US 2006/0288729).
In regards to claims 8 and 17, Winterrose as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 12, but fails to explicitly teach further 
         Arjomand teaches a refrigerator (refer to Figs. 1 and 5) attached to a window A/C for storing food at a low temperature, wherein further comprising a counterweight (refer to pars. 26 and 62, wherein thermos 2 may act as a counterweight) positioned within the mechanical compartment proximate (near) the back end of the cabinet (refer to Fig. 1). 
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator appliance of Winterrose to further include a counterweight positioned within the mechanical compartment proximate the back end of the cabinet as taught by Arjomand in order to increase the stability or weight balance of refrigerator (refer to par. 26 of Arjomand).

                                           Response to Arguments
Applicant's arguments filed on 01/03/2022 have been considered but are moot because
the arguments do not apply to the newly cited reference.
The amended claims not taught by the previously cited references are taught by newly cited reference of Choi (KR 20050021070).
                                                      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/M.T/
Examiner, Art Unit 3763
/CASSEY D BAUER/Primary Examiner, Art Unit 3763